DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 21-24, 27-34, 36-47 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 12/22/2021 has been considered by the Examiner.

Claim Objections
Claims 21-24, 27-30, 32-34, 36 & 41-47 are objected to because of the following informalities:
A) In Claim 21, line 19, “plurality” should read “subset”
B) In Claim 32, line 1, "the at least one fluid-flow restrictor is" should read “the one or more fluid-flow restrictors are”
C) In Claim 33, line 1, "the at least one fluid-flow restrictor is" should read “the one or more fluid-flow restrictors are”
D) In Claim 34, lines 1-2, "at least two fluid-flow restrictors" should read “the one or more fluid-flow restrictors comprising at least two fluid-flow restrictors”
E) In Claim 34, line 3, "a first" should read “the first”
F) In Claim 36, lines 1-2, “further comprising: a plurality of fluid-flow restrictors,” should read “wherein the one or more fluid-flow restrictors comprises a plurality of fluid-flow restrictors,”
G) In Claim 41, line 2, "a first fluid-flow restrictor of the at least one restrictor" should read “the fluid-flow restrictor”
H) In Claim 41, line 5, "of the at least one restrictor" should be deleted
I) Claims 22-24, 27-30 & 42-47 are also objected to due to their dependency on at least one of the above claims.
Appropriate correction is required.

Allowable Subject Matter
Claims 31 & 37-40 are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See Claim Objections Above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762